Order entered August 19, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00113-CV

                 ALLEGHENY MILLWORK, INC., Appellant

                                        V.

    JEFF HONEYCUTT D/B/A NOAH QUALITY SERVICES, Appellee

               On Appeal from the 380th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 380-03386-2018

                                     ORDER

      Before the Court is appellee’s August 17, 2021 unopposed motion for

extension of time to file his brief. We GRANT the motion and ORDER the brief

be filed no later than September 16, 2021. Because the brief was first due July 19,

2021, we caution appellee that further extension requests will be disfavored.


                                             /s/   CRAIG SMITH
                                                   JUSTICE